10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:19-mj-0O0386-MLP Document 14 Filed 09/09/19 Page 1 of 2

UNITED STATE DISTRICT COURT
For the WESTERN DISTRICT OF WASHINGTON

at Seattle
UNITED STATES OF AMERICA,
a )
Plaintiff, ) Case No.: MJ19-386
)
vs. ) WAIVER OF RULE 5(c)(3)(D) HEARING

) and ORDER OF TRANSFER
ERIC LIN, )
Defendant

 

 

 

WAIVER OF RULE 5(c)(3)(D) HEARING

I, Eric Lin, have appeared before a United States Magistrate Judge in the Western District
of Washington, who has advised me of the provisions of Rule20 and of my right to further
hearing pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure. I wish to waive

my right to such further hearing, therefore:

a) I acknowledge that I am the person named in an indictment, information, or
Warrant pending in the U.S. District Court for the Southern District of Florida
- Miami;

b) I waive my right to production of the warrant or of any other original paper
Related to these charges or certified copies thereof;

c) IfI am entitled to a preliminary examination. I elect to have it conducted in
the district where the prosecution is pending: and

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:19-mj-00386-MLP Document 14 Filed 09/09/19 Page 2 of 2

d) I consent to the issuance of an order directing me to appear and answer in said
district where the charges are pending

Dated this qe day of SeehelK2019,
CLE Cui be

 

Defense Counsel Defendant
ORDER OF TRANSFER

Based upon the foregoing Waiver, it is hereby ORDERED that the further proceedings in
this case shall be conducted in the U.S. District Court for the Southern District of Florida -
Miami. The Clerk of this Court shall forthwith transmit to the Clerk in said district the records of
proceedings conducted in this district. Unless the defendant is released on bond, the U.S.

Marshal is directed to transport defendant as promptly as possible to that district.
If released on bond, the defendant is directed to appear in that district for further proceedings at

the time and place specified on the bond, or as otherwise directed by court order.

Dated this | day of Sepa” , 2019

United States Magistrate Judge

 

 
